Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Claims
This action is in response to the applicant’s filing on December 1, 2020.  Claims 1-21 are pending.

Claim Objections
Claims 1, 12, and 16 are objected to because of the following informalities: 
In claim 1, “computing collision possible areas” may be more properly “computing collision-possible areas”.
In claim 1, “computing slow-down areas if any based at least” may be more properly “computing slow-down areas, if any, based at least”, similar to the other limitations.
Claim 12 introduced “a distance” and made secondary reference to “the distance” and “the distance between the seat and the clusters of wheels”.  The secondary references must be consistent.
Claim 15 introduced “a center of gravity of the mobility device” and made secondary reference to “the center of gravity”.  Claim 16 then makes secondary reference to “the center of gravity of the mobility device”.  The secondary references must be consistent.
Appropriate correction is required.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-11, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “user preferences” twice.  It is unclear, and therefore indefinite, if these are the same preferences.  This appears to be more properly “the user preferences” in the secondary reference.
Claims 2-11 are rejected for incorporation of the errors of the base claim by dependency. 
Claim 11 recites the limitation “the estimated at least one value required to maintain balance of the mobility device”.  There is insufficient antecedent basis for this limitation in the claim.  Claim 11 is dependent on claim 1.  The “the estimated at least one value required to maintain balance of the mobility device” was established in claim 2. 
Claim 13 recites the limitation “the plurality of wheels”.  There is insufficient antecedent basis for this limitation in the claim.  Claim 13 is dependent on claim 12.  The “plurality of wheels” is established only in claim 1.

Allowable Subject Matter
Claims 12 and 14-21 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A. BERNS whose telephone number is (313)446-4892. The examiner can normally be reached Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marc Burgess can be reached on 571-272-9385. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL BERNS
Primary Examiner
Art Unit 3666



/MICHAEL A BERNS/Primary Examiner, Art Unit 3666